DETAILED ACTION
	Receipt is acknowledged of Applicant’s response to restriction requirement, filed on 2/22/22.
*  *  *  *  *
Election/Restrictions
Applicant’s election without traverse of Group I (claims 35-37) in the reply filed on 2/22/22 is acknowledged.  
Claims 38 and 39 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, however, the claims were cancelled in the amendment filed on 2/22/22. Election was made without traverse in the reply filed on 2/22/22.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35(d) recites the limitation "said washed".  There is insufficient antecedent basis for this limitation in the claim because the limitation “washed” is not recited prior to step (d) of claim 35.  Appropriate correction is required.
*  *  *  *  *

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0251614 (“Bhagat”) (see IDS filed on 13 January 2016 in parent Application No. 14/968,170).
	Bhagat teaches, inter alia, a composition comprising a carbonate salt of an aliphatic amine polymer and a monovalent anion source (see [0009]).  In one embodiment, sevelamer carbonate particles are taught (see [0010]), suggesting the polyallylamine hydrochloride of claims 35(a).  
	Regarding claims 3 and 5, carbonate is a preferred counterion (see [0042]), suggesting claim 35(d).   
	While Bhagat teaches particles of the disclosed alphatic amine polymer (see, e.g., [0052]), the reference differs from the instant application in that it does not teach the particular particle size distributions being claimed.
	In any event, in one embodiment, Bhagat teaches a tablet comprising particles of a carbonate salt of aliphatic amine polymer, preferably polyallylamine polymer, more preferably sevelamer carbonate wherein at least 95% by volume of the particles have a diameter of at least 45 microns, at least 60 microns, at least 80 microns, or at least 100 microns (see [0053]), suggesting claim 35(c).  Example 1 of Bhagat discloses a composition comprising sevelamer hydrochloride wherein the blended composition material is screened using a co-mill fitted with a 600-micron screen (see [0079]), suggesting claim 35(h) and (i). 
	Bhagat explains that, “[i]ncreasing the particle size of the aliphatic amine polymer particles results in an increase in shelf life of the tablets of the present invention and prevents the disintegration time of the tablets from increasing over time." See [0052].
Thus, while Bhagat does not explicitly disclose the particle size distribution ranges recited in instant claim 35 (c) and (i), as explained above, the reference teaches, e.g., 95% of the particles having a diameter of 60 microns or greater (see [0053]), with one example disclosing a screening to yield 600-micron particles (see [0079]) blended with lubricant to form a powder (i.e. dry particulate) blend.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   	
Regarding the epichlorohydrin recited in claim 35(b), Bhagat teaches epichlorohydrin as a crosslinking agent (see [0027]).
Regarding the concentration of epichlorohydrin recited in claim 35(b), Bhagat teaches an amount of 0.5-25% (such as 1-10%) (see [0028]), overlapping with the concentrations recited in claims 7-9.  As indicated above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 35(e)-(g), Bhagat teaches hydrating or drying the aliphatic amine polymer to the desired moisture level (see [0056]).  
The method of claim 35 would have been obvious to a person of ordinary skill in the art at the time the invention was made, as taught by Bhagat.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it results in an increase in shelf life of the tablets of the present invention and prevents the disintegration time of the tablets from increasing over time, as explained by Bhagat (see above).   
*
Claims 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0251614 (“Bhagat”) (see IDS filed on 13 January 2016) in view of U.S. 2003/0039627 (“Holmes-Farley”) (see IDS filed on 13 January 2016).
Bhagat is discussed above.  
Regarding the % loss of drying (LOD) of claims 36 and 37, Bhagat teaches a general method to achieve a target % LOD (see [0078]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).  
Bhagat does not teach the curing step of claims 36 and 37, however, such a technique is known in the art.  For example, Holmes-Farley teaches curing a composition at 125 degrees C for 5 hours, suggesting the parameters recited in claims 36 and 37 (see [0100]).
The method of claim 35 along with the curing step of claims 36 and 37 would have been obvious to a person of ordinary skill in the art at the time the invention was made, as taught by Bhagat in view of Holmes-Farley.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it results in an increase in shelf life of the tablets of the present invention and prevents the disintegration time of the tablets from increasing over time, as explained by Bhagat (see above).
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615


/HASAN S AHMED/Primary Examiner, Art Unit 1615